 



Exhibit 10.2
 
LCA Vision Inc.
ID:   11-2882328
Notice of Grant of Award
and Award Agreement
Award Number:
Plan:        2006
ID:
 
Effective [insert date], you have been granted an award of [insert number]
restricted stock units. These units are restricted until the vest date(s) shown
below, at which time you will receive shares of LCA Vision Inc. (the Company)
common stock.
The current total value of the award is $ [insert value].
The award will vest in increments on the date(s) shown.

           
 
       
 
  Shares   Full Vest
 
       

 
By your signature and the Company’s signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company’s Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.
 

       
 
   
 
   
 
   
LCA Vision, Inc.
  Date
 
   
 
   
 
   
Recipient
  Date

 